Citation Nr: 1534738	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a hemorrhagic brain tumor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to January 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied service connection for hemorrhagic brain tumor.  In November 2009, the Veteran filed a notice of disagreement (NOD).  In July 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in September 2012.

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

During the Board hearing, the Veteran was granted an additional 30 days for submission of evidence.  In July 2015, the Veteran submitted additional evidence, to include some duplicative evidence, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that this appeal has been  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that his current hemorrhagic brain tumor is a residual of in-service head injury.  In his November 2009 NOD, the Veteran indicated that he was seen in November 1963 at the unit dispensary for an injury.  He stated that forceps was used on his face to open the area under his left eye.  He also stated during the injury he also acquired a cut on his forehead and that fluid had to subsequently be drained.  The Veteran reported that the examiner noted that there was poor healing.  In  his September 2012 substantive appeal, and during the June 2015 Board conference hearing, the Veteran reiterated his contentions that his current brain tumor is the a result of in-service head injury.

A November 1963 service treatment record (STR) shows what appears to be an injury to the face and forehead.  There is also a November 8, 1963 STR that documents poor healing.

Given the lay evidence apparently referencing an injury to the face and forehead during active duty, November 1963 STRs that show some sort of injury to the face and forehead, with an examiner's note of "poor healing", medical evidence documenting a diagnosis of brain tumor, post service, and the absence of any current medical opinion on the question of nexus, the Board finds that examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the AOJ should arrange for the appellant to undergo VA examination by an appropriate physician.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claim for service connection for residuals of a TBI, to include hemorrhagic brain tumor (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, records of the Veteran's treatment at the VA Medical Center (VAMC) in San Antonio, Texas most recently uploaded to the Veteran's Virtual VA file are dated through March 4, 2015.  Additional records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)(3) (West 2014). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Antonio VAMCs (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claim for service connection for residuals of a TBI, to include a hemorrhagic  brain tumor that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI  examination, by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify any and all current TBI residuals and other disability(ies) affecting the head, , to include hemorrhagic brain tumor.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability is had its onset in or is otherwise medically related to service-particularly, the November 1963 injury to the head and face in November 1963.

In rendering the requested opinion, the physician must consider and discuss all pertinent in- and post-service and other objective evidence, as well as all lay assertions. 
If the examiner is unable to provide the requested opinion without resort to speculation, he or she  should clearly so state, and explain why.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


